                                                                                            rxb




                                                                     FItffim
                       UNITED STATES DISTRICT COURT                          g
                       NORTHERN DISTRICT OF ILLINOIS                    JuL o zols
                             EASTERN DIVISION
                                                                  ,u1i5"ffiI"".hll.t3"
 UNITED STATES OF AMERICA
                                                    No. 18 CR 554
       v.
                                                    Judge Charles R. Norgle
 JOEL ANDRADE, also known as "Wedo"

                                PLEA AGREEMENT

       1.    This Plea Agreement between the United States Attorney for the

Northern District of Illinois, JOHN R. LAUSCH, JR. and defendant JOEL

ANDRADE, and his attorney, ROBERT RASCIA, is made pursuant to Rule 11 of

the Federal Rules of Criminal Procedure. The parties to this Agreement              have

agreed upon the following:

                                Charses in This Case

      2.     The indictment in this case charges defendant with distribution of 100

grams or more of heroin, in violation of Title 21, United States Code, Section 841(a)(1).

      3.     Defendant has read the charge against him contained in the indictment,

and that charge have been fully explained to him by his attorney.

      4.     Defendant fully und.erstands the nature and elements of the crime with

which he has been charged.

                 Charse to Which Defendant Is Pleadine Guiltv

      5.     By this Plea Agreement, defendant agrees to enter a voluntary plea of

guilty to the indictment, which charges defendant with distribution of a controlled

substance, namely, 100 grams or more of a mixture or substance containing a detectable
amount of heroin, a Schedule     I   Controlled Substance,   in violation of Tit1e 21, United

States Code, Section 8a1(a)(1).

                                        Factual Basis

         6.    Defendant   will plead guilty because he is in fact guilty of the charge

contained in the indictment. In pleading guilty, defendant admits the following facts

and that those facts establish his guilt beyond a reasonable doubt:

         On or about May 29,2018, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere, defendant JOEL ANDRADE knowingly and

intentionally distributed a controlled substance, namely, 100 grams or more of a

mixture or substance containing a detectable amount of heroin, a Sched.u1e I Controlled

Substance, in violation of   Title 21, United States Code, Section 8a1(a)(1).

         More specifically, on or about May 28, 2018, ANDRADE exchanged text

messages, Snapchat messages             and recorded calls with an individual           who,

unbeknownst to ANDRADE was cooperating with law enforcement ("CS-l"). During

these communications, they discussed ANDRADE selling 50 grams of heroin to CS-

1.


         The following day, on or about May 29, 2018, at approximately 12:00 P.n.,

ANDRADE spoke by the phone with CS-l via Snapchat, and ANDRADE agreed to

sell 100 grams of heroin to CS-l.

         That same afternoon, at approximately 2;48 p.m., ANDRADE spoke with CS-

1 over   the phone, and they agreed to meet in the area of Cicero and Cermak to conduct
the heroin transaction. ANDRADE and CS-1 thereafter maintained contact with each

other throughout the afternoon via phone and Snapchat. At approximately 5:30 p.m.,

ANDRADE spoke by phone with CS-l and determined CS-l's location in a parking

Iot in the area of Cicero and Cermak.

       That same afternoon, at approximately 5:32 p.m., ANDRADE drove into the

parking lot where CS-1 was located and parked nearby to CS-l. CS-1 got out of CS-

1's car, walked up to ANDRADE'S car and got     into the front passenger seat. While

inside of the car, CS-1 handed $6,300 to ANDRADE and ANDRADE distributed to

CS-1   a green tinted plastic bag that contained heroin. CS-l requested another
package to transport the heroin and ANDRADE gave CS-1 a white plastic U.S. Postal

Service package that had a label on the front, which displayed ANDRADE'S name

and address.

       ANDRADE acknowledges that the contents of the green tinted plastic bag that

he distributed to CS-1 contained 113.3 grams of heroin.

                             Maximum Statutory Penalties

       7.      Defendant understands that the charge to which he is pleading guilty

carry the following statutory penalties:

               a.    A mandatory minimum sentence of 5 years, a maximum sentence

of 40 years' imprisonment, and a maximum fine of $5,000,000. Pursuant to Title 18,

United States Code, Section 3561, defendant may not be sentenced to a term of

probation for this offense. Defendant further understands that the judge must also
impose a term of supervised release of at least four years, and up to any number of

years, including life.

              b.     Pursuant to Title 18, United States Code, Section 3013, defendant

will be assessed $100 on the charge to which he has pled guilty, in addition to any

other penalty imposed.

                           Sentencine Guidelines Calculations

       8.     Defendant understands that     in determining a sentence, the Court      is

obligated to calculate the applicable Sentencing Guidelines range, and to consider

that range,   possible departures under      the Sentencing Guidelines, and other
sentencing factors under 18 U.S.C. S 3553(a), which include: (i) the nature and

circumstances of the offense and the history and characteristics of the defendant;

(ii) the need for the sentence imposed to reflect the seriousness of the offense, promote

respect for the law, and provide just punishment for the offense, afford adequate

deterrence   to criminal conduct, protect the public from further crimes of the
defendant, and provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner; (iii) the

kinds of sentences available; (iv) the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct; and (v) the need to provide restitution to any victim of the offense.

       9.     For purposes of calculating the Sentencing Guidelines, the parties agree

on the following points:
                a.      Applicable Guidelines. The Sentencing Guidelines to              be

considered   in this    case are those   in effect at the time of sentencing. The following

statements regarding the calculation of the Sentencing Guidelines are based on the

Guidelines Manual currently         in   effect, namely the November 2OI8 Guidelines

Manual.

                b.      Offense Level Calculations.

                      i.      Pursuant to Guideline $$     zDl.t (a)(5) and (c)(8), the base
offense level   is 24because the amount of heroin involved in the offense for which
defendant is accountable is 113.3 grams, which is more than 100 grams but less than

400 grams.

                     ii.      Defendant has clearly demonstrated        a recognition   and

affirmative acceptance of personal responsibility for his criminal conduct.           If the
government does not receive additional evidence in conflict with this provision, and

if defendant continues to accept responsibitity for his actions within the meaning of
Guideline $ 3E1.1(a), including by furnishing the United States Attorney's Office and

the Probation Office with all requested financial information relevant to his ability to

satisfr any fine that may be imposed in this case, a two-level reduction in the offense

level is appropriate.

                     iii.     In accord with Guideline S 3E1.1@), defendant has timely

notified the government of his intention to enter a plea of guilty, thereby permitting

the government to avoid preparing for trial and permitting the Court to allocate its
resources efficiently. Therefore, as provided by Guideline $ 3E1.1(b),    if the Court
determines the offense level to be 16 or greater prior to determining that defendant

is entitled to a two-Ievel reduction for acceptance of responsibility, the government

will   move for an additional one-level reduction in the offense level.

               c.     Criminal History Category. With regard to determining
defendant's criminal history points and criminal history category, based on the facts

now known to the government and stipulated below, d.efend.ant's criminal history

points equal 10 and defendant's criminal history category is V:

                      i.     On or about November 9, 2009, defendant was convicted of

assault in the Circuit Court of Cook County, Illinois, and sentenced to one year of

supervision. On or about July 16, 2010, defendant violated his supervision and was

sentenced    to 30 days' imprisonment. Pursuant to Guideline S aA1.1(c), defendant

receives one criminal history point for this conviction.

                      ii.    On or about September 15, 2010, defendant was convicted

of manufacture/delivery 10 grams or more but less than 30 grams of cannabis in the

Circuit Court of Cook County, Illinois, and sentenced to one-year imprisonment.

Pursuant to Guideline $ 4A1.1(b), defendant receives two criminal history points for

this conviction.

                      iii.   On or about May 5, 2lll,defendant was sentenced in the

Circuit Court of Cook County, Illinois, to two days' imprisonment for reckless conduct.




                                             6
Pursuant to Guideline $ aA1.2(c)(1), defendant receives zero criminal history points

for this conviction.

                        iv.    On or about October 19, 2011, defendant was convicted of

possession of a controlled substance in the Circuit Court of Cook County, Illinois, and

sentenced to one-year imprisonment. Pursuant to Guideline $ 4.4.1.1&), defendant

receives two criminal history points for this conviction.

                        v.     On or about June 13, 2016, defendant was convicted of

armed robbery       in the Circuit Court of Cook County, Illinois, and sentenced to six
years imprisonment. On or about November 22,2OL6, defendant was released from

custody and began a three-year term of supervised release. Pursuant to Guideline

$   4A1.1(a), defendant receives three criminal history points for this conviction.

                        vi.    Defendant committed the instant offense while under a

criminal justice sentence, namely, a term of supervised release imposed as a result of

the conviction for armed. robbery that is detailed in paragraph 9(c)(v). Pursuant to

Guideline    S   4A1.1(d), defendant receives two criminal history points.

        2.        Career Offender.    It is the Government's   position that, pursuant to

Guideline    55   aB1.1(a) and Bl.2defendant is a career offender where he was at least

18 years old at the time he committed the instant offense, the instant offense        is   a

felony controlled substance offense, and defendant committed. the instant offense

after sustaining two or more felony convictions for either a crime of violence or a

controlled substance offense, namely, the offenses in paragraphs g(c)(ii) and (v) above.
Therefore, pursuant to Guideline $ 4B1.1@), defendant's criminal history category is

VI. Pursuant to Guideline $ 481.1&), the base offense level set forth in paragraph
g&Xi) above does not apply because the base offense level under      S   4B1.1(b), 34, is

greater than the base offense level otherwise applicable,24.Defendant disagrees as

a matter of law and   will present argument on this issue at sentencing:

              d.    Anticipated Advisory Sentencing Guidelines                   Range.

Therefore, based on the facts now known to the government, the anticipated offense

level is 31, which, when combined with the anticipated criminal history category of

VI, results in an anticipated advisory sentencing guidelines range of 188-235 months'

imprisonment, in addition to any supervised release and fine the Court may impose.

Defendant also acknowledges that he is subject to a statutory minimum sentence of

5   years'imprisonment.

              e.      Defendant and his attorney and the government acknowledge

that the above guidelines calculations are preliminary in nature and are non-binding

predictions upon which neither party is entitled to rely. Defendant understands that

further review of the facts or applicable legal principles may lead the government to

conclude   that different or additional guidelines provisions apply in this         case.

Defendant understands that the Probation Offrce will conduct its own investigation

and that the Court ultimately determines the facts and law relevant to sentencing,

and that the Court's determinations govern the final guideline calculation.
Accordingly, the validity of this Agreement is not contingent upon the probation
officer's or the Court's concurrence with the above.calculations, and defendant shall

not have a right to withdraw his plea on the basis of the Court's rejection of these

calculations.

       10.      Both parties expressly acknowledge that this Agreement is not governed

by Fed. R. Crim. P. 11(c)(1)(B), and that errors in applying or interpreting any of the

sentencing guidelines may be corrected by either party prior to sentencing. The

parties may correct these errors either by stipulation or by a statement to the

Probation Office or the Court, setting forth the disagreement regarding the applicable

provisions of the guidelines. The validity of this Agreement   will not be affected   by

such corrections, and defendant shall not have a right to withdraw his plea, nor the

government the right to vacate this Agreement, on the basis of such corrections.

                         Agreements Relating to Sentencing

       11. Each party is free to          recommend whatever sentence        it   deems

appropriate.

       12. It is understood by the parties that the sentencing      judge is neither a

party to nor bound. by this Agreement and may impose a sentence up to the maximum

penalties as set forth above. Defendant further acknowledges that if the Court does

not accept the sentencing recommendation of the parties, defendant will have no right

to withdraw his guilty plea.

       13.      The parties further agree, pursuant to Title 18, United. States   Cod.e,


Section 3583(d), that the sentence to be imposed by the Court shall include, as a
condition of any term of supervised release or probation imposed in this case, a

requirement that defendant repay the United. States $6,300 as compensation for

government funds that defendant received during the investigation of this case.

       t4.   Defendant agrees to pay the special assessment of $100 at the time of

sentencing with a cashier's check or money order payable.to the Clerk of the U.S.

District Court.

       15.   Before sentence is imposed, the government    will move to dismiss   the

notice of prior conviction relating to defendant filed pursuant to Title 21, United

States Code, Section 851.



                                  Nature of Agreement

       16. This Agreement is entirely voluntary and represents the entire
agreement between the United States Attorney and defendant regard.ing defendant's

criminal liability in case 18 CR 554.

       17.   This Agreement concerns criminal liability only. Except as expressly set

forth in this Agreement, nothing herein shall constitute a limitation, waiver, or

release by the United States or any of its agencies of any administrative or judicial

civil claim, demand, or cause of action it may have against defendant or any other
person or entity. The obligations of this Agreement are limited to the United States

Attorney's Office for the Northern District of Illinois and cannot bind any other




                                         10
federal, state, or local prosecuting, administrative, or regulatory authorities, except

as expressly set forth        in this Agreement.

                                             Waiver of Rights

       18.   Defendant understands that by pleading guilty he surrenders certain

rights, including the following:

             a.         Trial rights. Defendant has the right to persist in a plea of not
guilty to the charges against him, and if he does, he would have the right to a public

and speedy trial.

                        i.        The   trial could be either a jury trial or a trial by the judge

sitting without a jury. However, in order that the trial be conducted by the judge

sitting without   a   jury, defendant, the government, and the judge all must agree that

the trial be conducted by the judge without             a   jury.

                        ii.       If the trial is a jury trial, the jury would be composed of
twelve citizens from the district, selected at rand.om. Defendant and his attorney

would participate       in     choosing    the jury by requesting that the Court          remove

prospective jurors for cause where actual bias or other disqualification is shown, or

by removing prospective jurors without cause by exercising peremptory challenges.

                        iii.      If the trial is a jury trial, the jury would be instructed that

defendant is presumed innocent, that the government has the burden of proving

defendant guilty beyond a reasonable doubt, and that the jury could not convict him

unless, afber hearing aII the evidence,             it      was persuaded of his guilt beyond a


                                                   11
reasonable doubt and that it was to consider each count of the indictment separately.

The jury would have to agree unanimously as to each count before        it   could return a

verdict of guilty or not guilty as to that count.

                     iv.    If the trial is held by the judge without   a    jury, the judge

would find the facts and determine, after hearing aII the evidence, and considering

each count separately, whether or not the judge was persuaded that the government

had established defendant's guilt beyond a reasonable doubt.

                    v.     At a trial, whether by a jury or a judge, the government
would be required to present its witnesses and other evidence against defendant.

Defendant would be able to confront those government witnesses and his attorney

would be able to cross-examine them.

                    vi. At a trial, defendant       could present witnesses and other

evidence   in his own behalf. If the witnesses for defendant         would not appear

voluntarily, he could require their attendance through the subpoena power of the

Court. A defendant is not required to present any evidence.

                    vii. At a trial, defendant would have a privilege against self-
incrimination so that he could decline to testifiz, and no inference of guilt could be

drawn from his refusal to testify. If defendant desired to do so, he could testifii in his

own behalf.

              b.    Appellate rights. Defendant further understands he is waiving

all appellate issues that might have been available if he had exercised his right to

                                            t2
trial, and may only appeal the validity   of this plea of guilty and the sentence imposed.

Defendant understands that any appeal must be filed within 14 calendar days of the

entry of the judgment of conviction.

      19.    Defendant understands that by pleading guilty he is waiving           all the

rights set forth in the prior paragraphs, with the exception of the appellate rights

specifically preserved above. Defendant's attorney has explained those rights to him,

and the consequences of his waiver of those rights.

           Presentence Investigation Report/Post-Sentence Supervision

      20.    Defendant understands that the United States Attorney's Office in its

submission to the Probation Offrce as part of the Pre-Sentence Report and at

sentencing shall   fully apprise the District Court and the Probation Office of the
nature, scope, and extent of defendant's conduct regarding the charges against him,

and related matters. The government       will make known all matters in aggravation

and mitigation relevant to sentencing.

       2L.   Defendant agrees to truthfully and completely execute            a Financial
Statement (with supporting documentation) prior to sentencing, to be provided to and

shared among the Court, the Probation Office, and the United States Attorney's

Office regarding all details of his financial circumstances, including his recent income

tax returns as specified by the probation officer. Defendant understands that
providing false or incomplete information, or refusing to provide this information,

may be used as a basis for denial of a reduction for acceptance of responsibility


                                             13
pursuant to Guideline $ 3E1.1 and enhancement of his sentence for obstruction of

justice under Guideline   S   3C1.1, and may be prosecuted as a violation of      Title   18,

United States Code, Section 1001 or as a contempt of the Court.

      22. For the purpose of monitoring                defendant's compliance   with      his

obligations to pay a fine during any term of supervised release to which defendant is

sentenced, defendant further consents to the disclosure by the IRS to the Probation

Office and the United States Attorney's Office of defendant's individual income tax

returns (together with extensions, correspondence, and other tax information) filed

subsequent to defendant's sentencing, to and including the final year of any period of

supervised release to which defendant is sentenced. Defendant also agrees that a

certified copy of this Agreement shall be sufficient evidence of defendant's request to

the IRS to disclose the returns and return information, as provided for in Title 26,

United States Code, Section 6103&).

                                      Other Terms

       23.   Defendant agrees to cooperate with the United States Attorney's Office

in collecting any unpaid fine for which defendant is liable, including          providing

financial statements and supporting records as requested by the United States

Attorney's Offrce.

      24.    Defendant understands that,        if   convicted, a defendant who   is not   a

United States citizen may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.


                                           14
                                       Conclusion

      25.       Defendant understands that this Agreement will be filed with the Court,

will become a matter    of public record, and may be disclosed to any person.

      26.       Defendant understands that his compliance with each part of this

Agreement extends throughout the period of his sentence, and failure to abide by any

term of the Agreement         is a violation of the Agreement.          Defendant further

understands that     in the event he violates this Agreement, the government, at its
option, may move to vacate the Agreement, rend.ering      it null   and void, and thereafter

prosecute defendant not subject to any of the limits set forth in this Agreement, or

may move to resentence defendant or require defendant's specific performance of this

Agreement. Defendant understands and agrees that            in the event that the Court
permits defendant to withdraw from this Agreement, or defendant breaches any of

its terms and the government elects to void the Agreement and prosecute defendant,

any prosecutions that are not time-barred by the applicable statute of limitations on

the date of the signing of this Agreement may be commenced against defendant in

accordance   with this paragraph, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement of such

prosecutions.

      27.       Should the judge refuse    to    accept defendant's plea of guilty, this

Agreement shall become nuII and void and neither party will be bound to it.


                                            15
      28.    Defendant and his attorney acknowledge that no threats, promises, or

representations have been made, nor agreements reached, other than those set forth

in this Agreement, to cause defendant to plead guilty.

      29.    Defendant acknowledges that he has read this Agreement and carefully

reviewed each provision with his attorney. Defendant further acknowledges that he

understands and voluntarily accepts each and every term and condition of this

Agreement.



AGREED THIS DATE:



        R. LAUSCH, JR.




Assistant U.S. Attorney                       Attorney for Defendant




                                         16
